Exhibit 10.1
KEY EMPLOYEE AGREEMENT
          This Key Employee Agreement (this “Agreement”) is entered into as of
December      , 2008 (the “Effective Date”), by and between ValueVision Media,
Inc., a Minnesota corporation (the “Company”), and                     , a
resident of the state of                      (“Executive”).
Background
          WHEREAS, Executive is a key member of the management of the Company
and has heretofore devoted substantial skill and effort to the affairs of the
Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to provide inducement for Executive (A) to remain in the
service of the Company in the event of any proposed or anticipated Event (as
defined below) and (B) to remain in the service of the Company in order to
facilitate an orderly transition if an Event occurs, without regard to the
effect such Event may have on Executive’s employment with the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders that Executive be in a position to make judgments and advise
the Company with respect to proposed changes in control of the Company; and
          WHEREAS, the Executive desires to be protected in the event of certain
changes in control of the Company; and
          WHEREAS, for the reasons set forth above, the Company and Executive
desire to enter into this Agreement.
          WHEREAS, Executive may have other severance related agreements in
force.
Agreement
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, the Company and Executive agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Payments Upon Termination of Employment following an Event. If an Event
occurs during the Term, and if Executive’s employment terminates such that the
Termination Date occurs during the Transition Period, as defined in 5(m) below,
then Executive shall be entitled to a severance payment on the terms and
conditions specified in this Section 1.
          (a) Payment Upon Involuntary Termination Without Cause or Resignation
for Good Reason During the Transition Period. If Executive’s Termination Date
occurs during the Transition Period, and if such termination is involuntary at
the initiative of the Company without Cause or at the initiative of Executive
for Good Reason, then in addition to such base salary and vacation that has been
earned but not paid to Executive as of the Termination Date, in accordance with
the Company’s regular payroll practices and applicable plans and programs, the
Company shall provide to Executive the severance payment set forth in this
Section 1(a), subject to the conditions in Section 2:
               (i) Severance Pay. Subject to Section 1(c), the Company shall pay
to Executive an amount equal to [“24 months” for COO, CFO and General Counsel;
“12 months” for all other Senior Vice Presidents and Vice Presidents]
(“Severance Period”) of Executive’s Base Salary;
               (ii) Benefits. Subject to Section 1(c), the Company will provide
continued coverage through the end of the month in which the termination occurs
for any medical or dental coverage to the extent Executive was enrolled for such
coverage on Executive’s termination of employment and continued coverage for the
length of the Severance Period under COBRA, to the extent permissible under the
terms of the applicable plan. The Company will continue to subsidize the
coverage and Executive will pay the same rates as current Company employees for
such coverage. The full rate for continuation coverage will be charged to
Executive the first month following the end of the Severance Period, if
continued coverage remains available at that time
               (iii) Timing and Form of Payment Following an Event. Any payment
to which Executive is entitled under this Section 1(a) shall be paid to
Executive in a lump sum on the first business day following the expiration of
all rescission periods provided by law applicable to the release specified in
Section 2(a), provided that Executive has satisfied all of the conditions set
forth in Section 2 and no restrictions under Section 409A of the Code apply.
          (b) Other Termination Following An Event. If Executive’s Termination
Date occurs during the Transition Period or otherwise following the Event, and
such termination is:
               (i) by reason of Executive’s abandonment of or resignation from
employment for any reason (other than, during the Transition Period, for Good
Reason);
               (ii) by reason of termination of Executive’s employment by the
Company for Cause;
               (iii) because of Executive’s death or Disability; or

-2-



--------------------------------------------------------------------------------



 



               (iv) upon or following expiration of the Term,
then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such Base Salary and vacation that has
been earned but not paid to Executive as of the Termination Date, payable
pursuant to the Company’s normal payroll practices and procedures and Executive
shall not be entitled to any additional compensation or benefits provided under
this Section 1, except as may be provided in a written employment agreement
executed by and between Executive and the Company.
          (c) Offset. In the event any payment becomes payable to Executive
pursuant to Section 1(a), then any such payment shall be reduced by any
severance payment that Executive is eligible to receive from the Company, its
Subsidiaries or its successors under any policy or plan of the Company or
agreement between the Company and Executive, other than this Agreement, in the
event Executive’s employment with the Company terminates for any reason. Such
offset could result in no payment under this Agreement.
     2. Termination Payment Conditions. Notwithstanding anything above to the
contrary, the Company will not be obligated to make any payment to Executive
under Section 1(a) hereof unless: (a) Executive has signed a release of claims
in favor of the Company and its Subsidiaries, affiliates and related entities,
and their directors, officers, insurers, employees and agents, in the form set
forth in Exhibit A to this Agreement; (b) all applicable rescission periods
provided by law for releases of claims shall have expired and Executive has not
rescinded the release of claims; and (c) Executive is in substantial compliance
with the material terms of this Agreement as of the dates of such payments.
     3. Other Post-Termination Obligations.
          (a) Resignation From Positions. Immediately upon termination of
Executive’s employment with the Company for any reason, Executive will resign
all positions then held as a director or officer of the Company and of any
Subsidiary, parent or affiliated entity of the Company.
          (b) Return of Property. Upon termination of Executive’s employment
with the Company for any reason, Executive shall promptly deliver to the Company
any and all Company records and any and all Company property in his possession
or under his control, including without limitation manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, flash drives or other digital storage media, source codes, data, tables
or calculations and all copies thereof, documents that in whole or in part
contain any trade secrets or confidential, proprietary or other secret
information of the Company and all copies thereof, and keys, access cards,
access codes, passwords, credit cards, personal computers, handheld personal
computers or other digital devices, telephones and other electronic equipment
belonging to the Company.

-3-



--------------------------------------------------------------------------------



 



          (c) Cooperation. Following termination of Executive’s employment with
the Company for any reason, Executive will, upon reasonable request of the
Company or its designee, and without expectation of additional compensation,
cooperate with the Company in connection with the transition of Executive’s
duties and responsibilities for the Company; consult with the Company regarding
business matters that Executive was directly and substantially involved with
while employed by the Company; and be reasonably available, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that Executive then has or
may have knowledge of by virtue of Executive’s employment by or service to the
Company or any Subsidiary, parent or affiliated entity of the Company.
          (d) Non-Disparagement. Executive will not malign, defame or disparage
the reputation, character, image, products or services of the Company, or the
reputation or character of the Company’s directors, officers, employees or
agents, provided that nothing in this Section 3(d) shall be construed to limit
or restrict Executive from taking any action that Executive in good faith
reasonably believes is necessary to fulfill Executive’s fiduciary obligations to
the Company, or from providing truthful information in connection with any legal
proceeding, government investigation or other legal matter.
     4. Successors.
          (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
     5. Definitions. The capitalized terms used in this Agreement shall have the
following meanings:
          (a) “Base Salary” means the greater of Executive’s monthly rate of
base salary (i) in effect immediately preceding the Event or (ii) in effect as
of the Termination Date.
          (b) “Board” means the Board of Directors of the Company, or any
authorized committee of the Board of Directors of the Company.

-4-



--------------------------------------------------------------------------------



 



          (c) “Cause” means:
               (i) a material act or act of fraud which results in or is
intended to result in Executive’s personal enrichment at the expense of Company,
including without limitation, theft or embezzlement from Company;
               (ii) public conduct by Executive materially detrimental to the
reputation of Company;
               (iii) material violation by Executive of any written Company
policy, regulation or practice;
               (iv) Executive’s failure to adequately perform the duties of
Executive’s position to the detriment of the Company;
               (v) commission of conduct constituting a felony;
               (vi) habitual intoxication, drug use or chemical substance use by
any intoxicating or chemical substance; or
               (vii) a material breach by Executive of any of the terms and
conditions of this Agreement, which breach remains uncured ten (10) days after
receipt by Executive of written notice of such breach.
          (d) “Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, including guidance, regulations and
interpretations thereunder.
          (e) “Company” means the Company as defined in the first sentence of
this Agreement and any successor to its business and/or assets which assumes or
agrees to perform this Agreement by operation of law or otherwise.
          (f) “Event” means any of the following:
               (i) The acquisition by any individual, entity or group (within
the meaning of Exchange Act Sections 13(d)(3) or 14(d)(2)) of beneficial
ownership (within the meaning of Exchange Act Rule 13d-3) of 30% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of the Board (the “Outstanding Company Voting Securities”).
Notwithstanding the foregoing sentence, the following acquisitions will not
constitute an Event:
                    (A) any acquisition of common stock or voting securities of
the Company directly from the Company,

-5-



--------------------------------------------------------------------------------



 



                    (B) any acquisition of common stock or voting securities of
the Company by the Company or any of its wholly owned subsidiaries,
                    (C) any acquisition of common stock or voting securities of
the Company by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries, or
                    (D) any acquisition by any corporation with respect to
which, immediately following such acquisition, more than 70% of, respectively,
the then-outstanding shares of common stock of such corporation and the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately
before such acquisition in substantially the same proportions as was their
ownership, immediately before such acquisition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be.
               (ii) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board. However, any individual becoming a director of the Board
after the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest.
               (iii) Approval by the shareholders of the Company of a
reorganization, merger, consolidation or statutory exchange of Outstanding
Company Voting Securities, unless immediately following such reorganization,
merger, consolidation or exchange, all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately
before such reorganization, merger, consolidation or exchange beneficially own,
directly or indirectly, more than 70% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger,
consolidation or exchange in substantially the same proportions as was their
ownership, immediately before such reorganization, merger, consolidation or
exchange, of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be.
               (iv) Approval by the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation with respect to which, immediately following such sale or other
disposition, more than 70% of, respectively, the then-outstanding shares of
common stock of such corporation and the combined voting power of the then-

-6-



--------------------------------------------------------------------------------



 



outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately before such sale or other disposition in
substantially the same proportion as was their ownership, immediately before
such sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be.
               (v) Notwithstanding the above, an Event shall not be deemed to
occur with respect to Executive if the acquisition of the 30% or greater
interest referred to in Section 5(f)(i) is by a group, acting in concert, that
includes Executive or if at least 30% of the then-outstanding common stock or
combined voting power of the then-outstanding voting securities (or voting
equity interests) of the surviving corporation or of any corporation (or other
entity) acquiring all or substantially all of the assets of the Company shall be
beneficially owned, directly or indirectly, immediately after a reorganization,
merger, consolidation, statutory share exchange or disposition of assets
referred to in Section 5(f)(iii) or (iv) by a group, acting in concert, that
includes Executive.
          (g) “Disability” means Executive qualifies for benefit payments under
the group long-term disability plan of the Company in which Executive is a
participant. If Executive is not a participant under any long-term disability
plan of the Company, then “Disability” hereunder shall mean the inability of
Executive to perform on a full-time basis the duties and responsibilities of
Executive’s employment with the Company by reason of illness or other physical
or mental impairment or condition, if such inability continues for an
uninterrupted period of 180 days or more during any 360-day period. A period of
inability shall be “uninterrupted” unless and until Executive returns to
full-time work for a continuous period of at least thirty (30) days.
          (i) “Good Reason” means any of the following conditions arising during
the Transition Period, without the consent of Executive:
               (i) a material reduction in Executive’s duties, responsibilities
or authority (including without limitation removal of material duties relating
to the Company’s status as a publicly traded entity), as in effect immediately
prior to the commencement of the Transition Period;
               (ii) any material reduction (greater than 10%), in the aggregate,
to the compensation and benefit plans, programs and perquisites applicable to
Executive as in effect immediately prior to the commencement of the Transition
Period;
               (iii) a material diminution in the duties, responsibilities or
authority of the employee or officer to whom Executive is required to report
immediately prior to the commencement of the Transition Period;

-7-



--------------------------------------------------------------------------------



 



               (iv) the Company requiring Executive to be based at any office or
location more than 50 miles from the location at which Executive was based
immediately prior to the commencement of the Transition Period or the Company
requiring Executive to travel on Company business to a substantially greater
extent than required immediately prior to the commencement of the Transition
Period; or
               (v) any material breach of this Agreement by the Company,
including without limitation failure by the Company to comply with and satisfy
Section 4(c) of this Agreement.
Notwithstanding the above, the occurrence of any of the events described in
clauses (i) through (v) above will not constitute Good Reason unless
(A) Executive gives the Company written notice within thirty (30) days after the
initial occurrence of any of such event that Executive believes that such event
constitutes Good Reason and describes the details of such event, (B) the Company
thereafter fails to cure any such event within thirty (30) days after receipt of
such notice, (C) Executive continues to satisfactorily perform job duties as
assigned; and (D) Executive’s Termination Date as a result of such event occurs
within 120 days after the initial occurrence of such event.
          (j) “Subsidiary” means, with respect to the Company, any corporation
or other entity that is required to be combined with the Company as a single
employer under Code § 414(b) or (c).
          (k) “Term” means the period commencing on the Effective Date and
ending on the first anniversary of the Effective Date, provided that if an Event
occurs prior to the expiration of the Term specified in the preceding clause,
then the Term shall end upon expiration of the Transition Period.
          (l) “Termination Date” means the date of the Executive’s “separation
from service” (within the meaning of Code § 409A(a)(2)(A)(i)) with the Company
and its Subsidiaries, as determined by the Company.
          (m) “Transition Period” means the period commencing at the time the
first Event occurs during the Term and ending on the date that is one year
thereafter.
     6. Miscellaneous.
          (a) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local income and employment taxes
as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.

-8-



--------------------------------------------------------------------------------



 



          (b) Section 409A. This Agreement is intended to satisfy, or be exempt
from the requirements of Section 409A (a)(2), (3) and (4) of the Code, including
current and future guidance and regulations interpreting such provisions issued
by the Department of Treasury or Internal Revenue Service and should be
interpreted accordingly. To the extent that any provision of this Agreement
fails to satisfy those requirements, the provision shall automatically be
modified in a manner that, in the good-faith opinion of the Company, brings the
provisions into compliance with those requirements while preserving as closely
as possible the original intent of the provision and this Agreement. The Company
and Executive agree to execute a revised Agreement if and to the extent
necessary to satisfy the form requirements of Section 409A of the Code.
          (c) Governing Law. All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.
          (d) Jurisdiction and Venue. Executive and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the United States
District Court, District of Minnesota, for the purpose of resolving all issues
of law, equity, or fact arising out of or in connection with this Agreement. Any
action involving claims of a breach of this Agreement must be brought in such
courts. Each party consents to personal jurisdiction over such party in the
state and/or federal courts of Minnesota and hereby waives any defense of lack
of personal jurisdiction. Venue, for the purpose of all state court actions,
will be in Hennepin County, State of Minnesota.
          (e) Waiver of Jury Trial. To the extent permitted by law, Executive
and the Company waive any and all rights to a jury trial with respect to any
dispute arising out of or relating to this Agreement.
          (f) Entire Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, except as
stated below. The parties hereto have made no agreements, representations, or
warranties relating to the subject matter of this Agreement that are not set
forth herein. This Agreement exists co-terminus with the “Enhanced Severance
Program” implemented in January 2008 expiring January 31, 2009, and does not
replace or supersede that program. [If Applicable — Executive and Company are
also bound by that certain                      Agreement, dated
                    .] Any severance received under the Enhanced Severance
Program or other separate severance agreements will be offset against any
severance provided herein in accordance with Section 1(c) above.

-9-



--------------------------------------------------------------------------------



 



          (g) No Violation of Other Agreements. Executive hereby represents and
agrees that neither (i) Executive’s entering into this Agreement nor
(ii) Executive’s carrying out the provisions of this Agreement, will violate any
other agreement (oral, written, or other) to which Executive is a party or by
which Executive is bound.
          (h) Amendments. No amendment or modification of this Agreement will be
effective unless made in writing and signed by the parties hereto.
          (i) Counterparts. This Agreement may be executed by facsimile
signature and in any number of counterparts, and such counterparts executed and
delivered, each as an original, will constitute but one and the same instrument.
          (j) Severability. To the extent that any portion of any provision of
this Agreement is held invalid or unenforceable, it will be considered deleted
herefrom and the remainder of such provision and of this Agreement will be
unaffected and will continue in full force and effect.
          (k) Survival. The provisions of this Agreement that by their terms or
implication extend beyond the Term shall survive the termination or expiration
of the Term and termination of Executive’s employment with the Company for any
reason.
          (l) Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and will not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
          (m) Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) delivered personally; (ii) sent by facsimile or other similar electronic
device with confirmation; (iii) delivered by reliable overnight courier; or
(iv) three business days after being sent by registered or certified mail,
postage prepaid, and in the case of (iii) and (iv) addressed as follows, or to
such other address as the party may designate by giving notice hereunder:

         
If to the Company:
  ValueVision Media, Inc.    
 
  6740 Shady Oak Road    
 
  Eden Prairie, MN 55344    
 
  Attention: Chairman of the Board    
 
  Attention: General Counsel    
 
       
If to Executive:
       
 
       
 
  [latest address on file with the Company]    
 
       
 
  Signature page follows.    

-10-



--------------------------------------------------------------------------------



 



     Executive and the Company have executed this Agreement effective as of the
date set forth in the first paragraph.

            VALUEVISION MEDIA, INC.
      By:             Its:       

                        [EXECUTIVE]           

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     This General Release (“Agreement”) is made and entered into by and between
ValueVision Media, Inc. (the “Company”) and                      (the
“Executive”).
BACKGROUND
     A. The Company and Executive are parties to an Employment Agreement that,
among is terms, provides that the Company will pay Executive certain
individually tailored severance benefits (the “Severance”) upon the termination
of Executive’s employment under certain circumstances (the “Employment
Agreement”).
     B. Under the Employment Agreement, the Company is not obligated to pay the
Severance unless Executive has signed a release of claims in favor of the
Company. The parties intend this Agreement to be that release of claims.
     NOW, THEREFORE, based on the foregoing and the terms and conditions below,
the Company and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.
     1. Company’s Obligations. In return for “Executive’s Obligations” (as
defined in Section 2 below), and provided that Executive signs this Agreement
and does not exercise Executive’s rights to revoke or rescind Executive’s
waivers of certain discrimination claims (as described in Section 5 below), the
Company will pay to Executive the Severance.
     2. Executive’s Obligations. In return for the Company’s Obligations in
section 1 above, Executive knowingly and voluntarily agrees to the following:
     (a) Executive hereby fully, finally and forever releases, waives, and
discharges, to the maximum extent that the law permits, any and all legal and
equitable claims against the Company that Executive has through the date on
which Executive signs this Agreement. This full and final release, waiver, and
discharge extends to all and each of every legal and equitable claim(s) of any
kind or nature whatsoever including, without limitation, the following:
     (i) All claims that Executive has now, whether Executive now knows about or
suspects such claims;
     (ii) All claims for attorneys fees;

-12-



--------------------------------------------------------------------------------



 



     (iii) All rights and claims of age discrimination and retaliation under the
Age Discrimination in Employment Act (“ADEA”) as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”); and discrimination and retaliation
claims of any kind or nature whatsoever under federal, state, or local law,
including, for example, claims of discrimination and retaliation under Title VII
of the Civil Rights Act of 1964, the Americans With Disabilities Act (“ADA”),
and the Minnesota Human Rights Act (“MHRA”);
     (iv) All claims arising out of Executive’s employment and Executive’s
separation from employment with the Company including, for example, any alleged
breach of contract, breach of implied contract, wrongful or illegal termination,
defamation, invasion of privacy, fraud, promissory estoppel, and infliction of
emotional distress;
     (v) All claims for any other compensation, including vacation pay, other
paid time off, severance pay, other severance benefits, incentive opportunity
pay, other grants of incentive compensation, grants of stock, and stock options;
     (vi) All claims under the Employee Retirement Security Act of 1974, as
amended (“ERISA”); and
     (vii) All claims for any other alleged unlawful employment practices
arising out of or relating to Executive’s employment or separation from
employment with the Company.
     (b) Executive will not commence any civil actions against the Company
except as necessary to enforce its obligations under this Agreement. The
Severance that Executive is receiving in this Agreement has a value that is
greater than anything to which Executive is entitled. Other than what Executive
is receiving in this Agreement, the Company owes Executive nothing else in
return for Executive’s Obligations.
     3. Certain Definitions. For purposes of Section 2, “Executive” means
                     and any person or entity that has or obtains any legal
rights or claims through                     . Further, the “Company” means
ValueVision Media, Inc.; and any parent, subsidiary, and affiliated organization
or entity in the present or past related to ValueVision Media, Inc.; and past
and present officers, directors, members, governors, attorneys, employees,
agents, insurers, successors, and assigns of, and any person who acted on behalf
of or instruction of ValueVision Media, Inc.
     4. Other Provisions.
     (a) The Company has paid Executive in full for all reimbursable business
expenses, earned annualized salary, bonus pay, and any other earnings through
the last day of Executive’s employment.
     (b) This Agreement does not prohibit Executive from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.

-13-



--------------------------------------------------------------------------------



 



     (c) Nothing in this Agreement affects Executive’s rights in any benefit
plan or program in which Executive was a participant while employed by the
Company. The terms of such plans and programs control Executive’s rights.
     (d) The Company will indemnify Executive as permitted by and pursuant to
any agreement or policy that the Company has adopted relating to indemnification
of directors, officers, and employees; and as permitted by and pursuant to any
provision of the Company’s articles or by-laws relating to such indemnification.
     (e) Executive will continue to be covered as permitted by and pursuant to
any policy of directors and/or officers liability insurance policy on the terms
and conditions of the applicable policy documents.
     5. Executive’s Rights to Counsel, Consider, Revoke and Rescind.
     (a) The Company hereby advises Executive to consult with an attorney prior
to signing this Agreement.
     (b) Executive further understands that Executive has 21 days to consider
Executive’s release of rights and claims of age discrimination under the ADEA
and OWBPA, beginning the date on which Executive receives this Agreement. If
Executive signs this Agreement, Executive understands that Executive is entitled
to revoke Executive’s release of any rights or claims under the ADEA and OWBPA
within seven days after Executive has executed it, and Executive’s release of
any rights or claims under the ADEA and OWBPA will not become effective or
enforceable until the seven-day period has expired.
     (c) Executive understands that Executive may rescind Executive’s waiver of
discrimination claims under the MHRA within 15 calendar days after the date on
which Executive signs this Agreement. To rescind this waiver, Executive must put
the rescission in writing and deliver it to the Company by hand or mail within
the 15-day period. If Executive delivers the rescission by mail it must be:
(i) Postmarked within 15 calendar days after the date on which Executive signs
this Agreement; (ii) addressed to the Company, c/o General Counsel, 6740 Shady
Oak Road, Eden Prairie, MN Minneapolis, MN 55344-3433; and (iii) sent by
certified mail return receipt requested.
     If Executive revokes or rescinds Executive’s waivers of discrimination
claims as provided above, this Agreement will be null and void.
     6. Non-Admission. The Company and Executive enter into this Agreement
expressly disavowing fault, liability and wrongdoing, liability at all times
having been denied. Neither this Agreement, nor anything contained in it, will
be construed as an admission by either of them of any liability, wrongdoing or
unlawful conduct whatsoever. If this Agreement is not executed, no term of this
Agreement will be deemed an admission by either party of any right that he/it
may have with or against the other.
     7. No Oral Modification or Waiver. This Agreement may not be changed
orally. No breach of any provision hereof can be waived by either party unless
in writing. Waiver of any one breach by a party will not be deemed to be a
waiver of any other breach of the same or any other provision hereof.

-14-



--------------------------------------------------------------------------------



 



     8. Governing Law. This Agreement will be governed by the substantive laws
of the State of Minnesota without regard to conflicts of law principles.
     9. Forum Selection-Jurisdiction and Venue. Any disputes arising out of or
related to this Agreement or any breach or alleged breach hereof shall be
exclusively decided by the Hennepin County District Court in Minnesota.
Executive hereby irrevocably consents to the personal jurisdiction of this court
in connection with any dispute related to this Agreement, and he expressly
waives any defense of inconvenient forum. He further waives any bond, surety, or
other security that might be required of the Company with respect to any such
dispute.
     10. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, and all such counterparts together will constitute but one
agreement.
     11. Blue Pencil Doctrine. In the event that any provision of this Agreement
is unenforceable under applicable law, the validity or enforceability of the
remaining provisions will not be affected. To the extent any provision of this
Agreement is judicially determined to be unenforceable, a court of competent
jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.
     12. Agreement Freely Entered Into. Executive and the Company have
voluntarily and free from coercion entered into this Agreement. Each has read
this Agreement carefully and understands all of its terms, and has had the
opportunity to discuss this Agreement with his/its own attorney prior to its
execution. In agreeing to sign this Agreement, neither party has relied on any
statements or explanations made by the other party, their respective agents or
attorneys except as set forth in this Agreement. Both parties agree to abide by
this Agreement.

             
Dated                                         
                     
 
                       
 
            Dated                                            ValueVision Media,
Inc.    
 
           
 
  By        
 
           
 
           
 
  Its        
 
           

-15-